Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 9/20/22.
2.	Claims 1, 7, 12, and 16, are pending in the application. Claims 1 and 12 are independent claims. Claims 2-6, 8-11, 13-15, and 17-22 have been cancelled by applicant. 
3.	The rejection of claims 1-3, 7, 12-14, 16, and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Wolverton et al., PGPb. 2014/0136013 has been withdrawn in response to applicant’s amendments. 




Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 7, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, the claim recites the limitation "performed by the selected".  There is insufficient antecedent basis for this limitation in the claim.
In reference to independent claim 1, the claim recites ‘perform a partial sequence of state’ which the examiner believes should be ‘perform a partial sequence of states’ to particular point out and distinctly claim the subject matter. Further, the claim recites the following:
	‘receiving a second input including a value’, ‘transmit the path rule and data related to the second user input’
The claim states a ‘value’ received as a second input. However, the second input is transmitted as ‘path rule and data’ which seems to leave out ‘value’. The limitation is indefinite for failing to particularly point out and distinctly claim the subject matter. 
In reference to independent claim 12, the claim recites a method and includes similar language to the language found above in the rejected claim 1. Therefore, the claim is rejected under similar rationale.
In reference to dependent claims 7 and 16, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims.










Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 7, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitschel et al., PGPb. 2014/0278413 filed 3/14/14.
In reference to independent claim 1, Pitschel teaches:
	receive a first user input through the microphone, wherein the first user input includes a request for performing a first task using the electronic device, in response to the received first user input, transmit first data related to the first user input to an external server through the communication circuit (See Pitschel, para. 0057-0060) receive speech input (e.g. a user utterance captured in a voice recording) through the I/O processing module. A third party speech-to-text processing can be performed to determine a sequence of words or tokes and passes the result to the natural language processing module for intent inference. 
	in response to the received first user input, receive a path rule corresponding to an intent of the first user input from the external server through the communication circuit, wherein the path rule includes a plurality of parameters that correspond to a first sequence of states being performed by the selected first application program to perform the first task, the first user input omitting at least one parameter of the plurality of parameters (See Pitschel, para. 0060-0062) a means of associating a token sequence with one or more ‘actionable intents’ recognized by the digital assistant. An ontology is used to associate nodes with properties (i.e. parameters) associated with an actionable intent. A linkage between an actionable intent node and a property node in the ontology defines how a parameter represented by the property node pertains to the task represented by the actionable intent node. The application program is taught using the different domains (See Pitschel, para. 0066-0072) such as sending a message, contacts application, restaurant reservation application, etc. 
	perform a partial sequence of state including not all but some of the first sequence of states while displaying at least some of states changed by executing the first application program and performing a function within the first application program utilizing at least one of the plurality of parameters required for a specific state of the path rule, wherein the displaying of the at least some of the states changed includes displaying the performed function within the first application as an execution screen of the first application program (Pitschel, para. 0079-0082) a means of utilizing an application to identify partial states based upon received parameters and further includes a means of identifying a contact application which is accessed and utilized to retrieve and display different contacts based on the incoming intent to send a message. The displayed execution screen is the multiple contacts retrieved based on the input. 
	In response to determining that the first user input is omitting the at least one parameter for performing the first sequence of states, display a graphical user interface of the first application for requesting a user to provide the omitted at least one parameter on the display (See Pitschel, para. 0077-0083) a means of displaying a list of contacts when sufficient parameter information is missing from the initial request such that the contacts displayed allow a user to select a specific name from the displayed list. The first application program, as presently claimed is further taught by the dialog flow application program designed to perform the necessary steps to carry out the intent recognition steps as they relate to the user input. 
	receive a second user input including a value for omitted at least one parameter via the graphical user interface, transmit the path rule and data related to the second user input to the external server through the communication circuit, receive a refined path rule corresponding to the second user input from the external server through the communication circuit, and perform the first sequence of states based on the refined path rule, using the first application program (See Pitschel, para. 0077-0082) a means of determining omitted specific parameters that would not result in the completion of the sequence of states and requiring the user to input data as it relates to the omitted parameter information displayed on a device. The data is transmitted and an updated structured query is determined and thus used to perform the sequence using the application program. 
In reference to dependent claim 7, Pitschel teaches:
	Remove the graphical user interface after the second user input is completely received (See Pitschel, para. 0077-0081) a means of displaying specific contacts to a user for the user to select and further allows, in response to receiving the selection, a means of utilizing a task flow processor to generate a completed structured query thus removing the displayed contacts from the user interface. 
In reference to claims 12 and 16, the claims recite a method for carrying out similar steps to those found in claims 1 and 7, respectively. Therefore, the claims are rejected under similar rationale. 



Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 7, 12, and 16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant made significant changes to the claim and thus changed the scope of the invention when the claims are read as a whole. Thus, the changes required the examiner to withdraw the prior art rejection and perform a new search. 




Conclusion
9.	The examiner recommends adding language to further detail the difference between ‘performing a partial sequence of states including displaying the performed function within the first application as an execution screen of the first application’ and ‘in response to determining that the first user is omitting the at least one parameter for performing the first sequence of states, displaying a UI for requesting a user to provide the omitted at least one parameter’. The Specification, para. 0163-0165, discloses steps for selecting a specific application to and a first state delivered based on a specific parameter corresponding to the first state. A result screen is displayed according to the first state. Thereafter, a second state sequentially arranged is received after the first operation and causes a second output in the screen area of the display that corresponds to the second state. A third state results in an additional screen displayed based on information on completion of the performance of the second state. The execution service may identify omission of a parameter necessary for performing the fourth state at a time point at which the state is transited to a state in which the fourth unit option may be performed. Thus, the specification discloses a sequence of inspecting a parameter corresponding with a state and performing a specific execution which includes a display screen in accordance with the sequence. The claim however, does not provide a similar clear sequence when it comes to states being evaluated and displayed. The examiner recommends reviewing the paragraphs above to further add language to more clearly describe the sequence of operations as they relate to invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178